Exhibit 10.2
 
TRANSPORTATION SERVICE AGREEMENT
Contract Identification FT9158
 
This Transportation Service Agreement (Agreement) is entered into by Great Lakes
Gas Transmission Limited Partnership (Transporter) and ANR PIPELINE COMPANY
(Shipper).
 
WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.
 
NOW, THEREFORE, Transporter and Shipper agree that the terms below constitute
the transportation service to be provided and the rights and obligations of
Shipper and Transporter.
 
 
1.         EFFECTIVE DATE: March 14, 2008
 
2.         CONTRACT IDENTIFICATION: FT9158 (RELEASING CONTRACT ID: FT2321)
 
3.         RATE SCHEDULE: FT
 
4.         SHIPPER TYPE: Interstate PI
 
5.         STATE/PROVINCE OF INCORPORATION: Delaware
 
6.         TERM: April 01, 2009 to October 31, 2014, Timely
 
7.         EFFECT ON PREVIOUS CONTRACTS:
 
This Agreement supersedes, cancels and terminates, as of the effective date
stated above, the following contract(s): N/A

 
8.
MAXIMUM DAILY QUANTITY (Dth/Day): 44,000 Summer Only (April through October)

 
Please see Appendix A for further detail.

 
9.         RATES:
 
Unless Shipper and Transporter have agreed to a Discounted Rate, pursuant to
Section 19.2 of the General Terms and Conditions, or to a Negotiated Rate,
pursuant to Section 4.5 of the Rate Schedule named above, rates shall be
Transporter's maximum rates and charges plus all applicable surcharges in effect
from time to time under the applicable Rate Schedule (as stated above) on file
with the Commission unless otherwise agreed to by the parties in writing.
Provisions governing a Discounted Rate shall be set forth in this Paragraph 9.
Provisions governing a Negotiated Rate shall be set forth on Appendix B hereto.

 
 
The applicable rates and charges will be the maximum allowable rates and charges
under Rate Schedule FT, including any applicable surcharge reflecting
incremental pricing for all or a portion of this service, unless otherwise
agreed to in writing by Transporter. Such surcharges are listed on tariff sheet
4A of Transporters FERC Gas Tariff, Second Revised Volume No. 1. The surcharges
applicable to this service are those listed for contract:

 
    FT2321 or any superseding service.
 
10.       POINTS OF RECEIPT AND DELIVERY:
The primary receipt and delivery points are set forth on Appendix A.
 
11.
RELEASED CAPACITY:

 
Capacity rights for this Agreement were released from DYNEGY MARKETING & TRADE
INC. (Releasing Shipper) pursuant to Section 15 of Transporter’s General Terms
and Conditions.  Accordingly, Shipper is a Replacement Shipper as that term is
defined therein.

 
12.
INCORPORATION OF TARIFF INTO AGREEMENT:
This Agreement shall incorporate and in all respects be subject to the "General
Terms and Conditions" and the applicable Rate Schedule (as stated above) set
forth in Transporter's FERC Gas Tariff, Second Revised Volume No. 1, as may be
revised from time to time. Transporter may file and seek Commission approval
under Section 4 of the Natural Gas Act (NGA) at any time and from time to time
to change any rates, charges or provisions set forth in the applicable Rate
Schedule (as stated above) and the "General Terms and Conditions" in
Transporter's FERC Gas Tariff, Second Revised Volume No. 1, and Transporter
shall have the right to place such changes in effect in accordance with the NGA,
and this Agreement shall be deemed to include such changes and any such changes
which become effective by operation of law and Commission Order, without
prejudice to Shipper's right to protest the same.

 

         
35

--------------------------------------------------------------------------------


13.
MISCELLANEOUS:
No waiver by either party to this Agreement of any one or more defaults by the
other in the performance of this Agreement shall operate or be construed as a
waiver of any continuing or future default(s), whether of a like or a different
character.

 
 
Any controversy between the parties arising under this Agreement and not
resolved by the parties shall be determined in accordance with the laws of the
State of Michigan.

 

14.
OTHER PROVISIONS:
It is agreed that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Partner, agent, management official or
employee of the Transporter or any director, officer or employee of any of the
foregoing, for any obligation of the Transporter arising under this Agreement or
for any claim based on such obligation and that the sole recourse of Shipper
under this Agreement is limited to assets of the Transporter.
 
Upon termination of this Agreement, Shipper's and Transporter's obligations to
each other arising under this Agreement, prior to the date of termination,
remain in effect and are not being terminated by any provision of this
Agreement.
 
Right to Amend primary Points: No

 
15.  
NOTICES AND COMMUNICATIONS:

All notices and communications with respect to this Agreement shall be in
writing and sent to the addresses stated below or at any other such address(es)
as may be designated in writing:
 

 
ADMINISTRATIVE MATTERS
Great Lakes Gas Transmission Limited
Partnership
5250 Corporate Drive
Troy, MI 48098
Attn: Transportation Services
 
 
ANR PIPELINE COMPANY
717 Texas Avenue
Suite 2400
Houston, TX 77002-2761
Attn:
 
 
PAYMENT BY ELECTRONIC TRANSFER
Great Lakes Gas Transmission Limited
Partnership
JPMorgan Chase Bank, Detroit, MI
ABA No:  072000326
Account No:  07308-43
 
ANR PIPELINE COMPANY
Attn: Pearline Mcmahon
 
 
 
AGREED TO BY:
 
   
GREAT LAKES GAS TRANSMISSION LIMITED PARTNERSHIP
By: Great Lakes Gas Transmission Company
 
Operator and Agent for Great Lakes Gas Transmission Limited Partnership
 
ANR PIPELINE COMPANY

 

 
By:
/s/ Joseph E. Pollard            
Joseph E. Pollard
Title:  Director, Transportation Services
By:
/s/ Gary C. Charette              
Gary C. Charette
Title:  Vice-President, Commercial Operations
 

 
 
 
36

--------------------------------------------------------------------------------


APPENDIX A
Contract Identification FT9158
 
Date: March 14. 2008
Supersedes Appendices Dated: Not Applicable
 
Shipper: ANR PIPELINE COMPANY
 
Summer Only (April through October), Winter MDQ is 0 (zero)
 
Maximum Daily Quantity (Dth/Day) per Location:
Begin Date
End Date
Point(s) of Primarv Receipt
Point(s) of Primarv Delivery
MDQ
(MAOP)
04/01/2009 
10/31/2014 
Farwell     
    St. Clair  
44,000   
974
 


 
 
 
 
37 

--------------------------------------------------------------------------------